Citation Nr: 0945348	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-09 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
service-connected chronic tear at the medial head of 
gastrocnemius, left leg.

2.  Entitlement to service-connection for bilateral 
degenerative joint disease of the knees, as secondary to 
service-connected chronic tear at the medial head of 
gastrocnemius, left leg.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1954 to February 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and St. 
Petersburg, Florida.  The Veteran now resides in Florida, so 
the matter is now handled by the RO in St. Petersburg, 
Florida.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a rating higher than 20 
percent for service-connected chronic tear at the medial head 
of gastrocnemius, left leg.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of pertinent treatment records.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The duty to assist has not been met.  Letters from several 
private physicians are associated with the claims folder; 
however, the clinical treatment records for those physicians 
are not located in the file.  Specifically, a private 
physician was treating the Veteran for his chronic tear at 
the medial head of gastrocnemius, left leg, as recently as 
March 2008.  These records may contain information discussing 
the severity of the Veteran's disability and should be 
obtained and associated with the claims folder.

Additionally, the Veteran should be afforded a new VA 
examination to determine the severity of his chronic tear at 
the medial head of gastrocnemius, left leg.  The Veteran was 
afforded the most recent VA examination for this disability 
in February 2007, more than two years ago.  The Board finds 
that a new examination is required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).

The Veteran is also seeking entitlement to service connection 
for bilateral degenerative joint disease of the knees, as 
secondary to service-connected chronic tear at the medial 
head of gastrocnemius, left leg.  

VA has a duty to assist a claimant in obtaining evidence; 
such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran has been diagnosed with bilateral degenerative 
joint disease of the knees and medical records indicate a 
private physician has stated the Veteran's current right knee 
pain is at least in part due to his left calf weakness, which 
is a result of the chronic tear at the medial head of the 
gastrocnemius.

A remand is required in order to afford the Veteran a VA 
examination and opinion.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the Veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury or disease in service or with another service-
connected disability, but (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Although the Veteran received a VA examination for his knees 
in February 2008, due to the lack of a medical opinion 
concerning the relationship between the Veteran's knee 
disability and his service-connected left leg chronic tear, 
there is not sufficient evidence to render a decision on 
service connection.  Given the VA's duty to obtain a VA 
examination where the evidence indicates that the claimed 
disability may be associated with in-service problems, a 
remand is necessary for further medical assessment with a 
nexus opinion.  See 38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated VA and/or 
private treatment records.  
Specifically, obtain all past and 
current treatment records from Dr. 
Kincaid and Dr. Gilmore.

2.  Afford the Veteran a VA examination 
to determine the current severity of 
his chronic tear at the medial head of 
gastrocnemius, left leg.  

The examiner should identify and 
completely describe all current 
symptomatology.  The Veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

Ask the examiner to discuss all 
findings in terms of the Schedule of 
Ratings for Muscle Injuries, 38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (2009).  
The pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

3.  Afford the Veteran a VA examination 
for bilateral degenerative joint 
disease of the knees, as secondary to 
service-connected chronic tear at the 
medial head of gastrocnemius, left leg.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is asked to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's bilateral knee disability is 
proximately due to or aggravated by his 
service-connected chronic tear at the 
medial head of gastrocnemius, left leg.

The examiner should also specifically 
address the opinions of Dr. Kincaid 
that links the Veteran's current knee 
disability to the muscle tear of the 
left leg.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

4.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


